
	
		I
		112th CONGRESS
		1st Session
		H. R. 2364
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mrs. Maloney (for
			 herself, Mr. Polis,
			 Mr. Towns,
			 Mr. George Miller of California,
			 Mr. Stark,
			 Mr. Frank of Massachusetts,
			 Ms. Norton,
			 Mrs. Davis of California,
			 Mr. Connolly of Virginia,
			 Mr. Israel,
			 Ms. Wilson of Florida,
			 Mr. Olver,
			 Mr. Sherman,
			 Mrs. Capps,
			 Mr. Serrano,
			 Mr. Nadler,
			 Mr. Engel,
			 Ms. Moore,
			 Ms. Lee of California,
			 Ms. Chu, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 House Administration and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 and
		  title 5, United States Code, to permit leave to care for a domestic partner,
		  parent-in-law, adult child, sibling, grandchild, or grandparent who has a
		  serious health condition, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family and Medical Leave Inclusion
			 Act.
		2.Leave to care for
			 a domestic partner, parent-in-law, adult child, sibling, or
			 grandparent
			(a)Definitions
				(1)Inclusion of
			 grandparents, grandchildren, parents-in-law, siblings, and domestic
			 partnersSection 101 of such Act is further amended by adding at
			 the end the following:
					
						(20)Domestic
				partnerThe term
				domestic partner means—
							(A)the person recognized as the domestic
				partner of the employee under any domestic partner registry or civil union laws
				of the State or political subdivision of a State where the employee resides, or
				who is lawfully married to the employee under the laws of the State where the
				employee resides; or
							(B)in the case of an
				unmarried employee who lives in a State where a person cannot marry a person of
				the same sex under the laws of the State, an unmarried adult person of the same
				sex as the employee who is in a committed, personal relationship with the
				employee, is not a domestic partner to any other person, and who is designated
				to the employer by such employee as that employee’s domestic partner.
							(21)GrandchildThe
				term grandchild means the son or daughter of an employee’s son or
				daughter.
						(22)GrandparentThe
				term grandparent means a parent of a parent of an employee.
						(23)Parent-in-lawThe
				term parent-in-law means a parent of the spouse or domestic
				partner of an employee.
						(24)SiblingThe term sibling means any
				person who is a son or daughter of an employee’s parent.
						(25)Son-in-law and
				daughter-in-lawThe terms
				son-in-law and daughter-in-law, used with respect to
				an employee, means any person who is a spouse or domestic partner of a son or
				daughter of the
				employee.
						.
				(2)Inclusion of
			 adult children and children of a domestic partnerSection 101(12) of such Act (29 U.S.C.
			 2611(12)) is amended—
					(A)by inserting
			 a child of an individual’s domestic partner, after a
			 legal ward,; and
					(B)by striking
			 who is— and all that follows and inserting and includes
			 an adult child.
					(b)Leave
			 RequirementSection 102 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612) is amended—
				(1)in subsection
			 (a)(1)(C), by striking spouse, or a son, daughter, or parent of the
			 employee, if such spouse, son, daughter, or parent and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandparent, grandchild, or sibling, of the employee if such spouse, domestic
			 partner, son, daughter, parent, parent-in-law, grandparent, grandchild, or
			 sibling;
				(2)in subsection (a)(1)(E), by striking
			 spouse, or a son, daughter, or parent and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandchild, or sibling;
				(3)in subsection
			 (a)(3), by striking spouse, son, daughter, parent, and inserting
			 spouse or domestic partner, son, daughter, son-in-law, daughter-in-law,
			 parent, parent-in-law, grandparent, or sibling,;
				(4)in subsection (e)(2)(A), by striking
			 spouse, parent, and inserting spouse or domestic partner,
			 parent, parent-in-law, grandparent, grandchild, sibling,;
				(5)in subsection (e)(3), by striking
			 spouse, or a son, daughter, or parent, and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandchild, or sibling,; and
				(6)in subsection
			 (f)—
					(A)in the matter
			 preceding subparagraph (A), by inserting or domestic partners
			 after husband and wife; and
					(B)in subparagraph
			 (B), by inserting or parent-in-law after parent.
					(c)CertificationSection
			 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is
			 amended—
				(1)in subsection (a),
			 by striking spouse, or parent and inserting spouse or
			 domestic partner, parent, parent-in-law, grandparent, grandchild, or
			 sibling;
				(2)in subsection
			 (b)(4)(A), by striking spouse, or parent and an estimate of the amount
			 of time that such employee is needed to care for the son, daughter, spouse, or
			 parent and inserting spouse or domestic partner, parent,
			 parent-in-law, grandparent, grandchild, or sibling and an estimate of the
			 amount of time that such employee is needed to care for such son, daughter,
			 spouse or domestic partner, parent, parent-in-law, grandparent, or
			 sibling; and
				(3)in subsection (b)(7), by striking
			 parent, or spouse and inserting spouse or domestic
			 partner, parent, parent-in-law, grandparent, or sibling.
				(d)Employment and
			 Benefits ProtectionSection 104(c)(3) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended—
				(1)in subparagraph
			 (A)(i), by striking spouse, or parent and inserting
			 spouse or domestic partner, parent, parent-in-law, grandparent, or
			 sibling; and
				(2)in subparagraph (C)(ii), by striking
			 spouse, or parent and inserting spouse or domestic
			 partner, parent, parent-in-law, grandparent, or sibling.
				3.Federal
			 employees
			(a)Definitions
				(1)Inclusion of
			 grandparents, parents-in-law, siblings, and domestic partnersSection 6381 of title 5, United States
			 Code, is amended—
					(A)in paragraph (11)
			 by striking ; and and inserting a semicolon;
					(B)in paragraph (12),
			 by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(13)the term domestic partner
				means—
								(A)the person recognized as the domestic
				partner of the employee under any domestic partner registry or civil union laws
				of the State or political subdivision of a State where the employee resides, or
				who is lawfully married to the employee under the laws of the State where the
				employee resides; or
								(B)in the case of an
				unmarried employee who lives in a State where a person cannot marry a person of
				the same sex under the laws of the State, an unmarried adult person of the same
				sex as the employee who is in a committed, personal relationship with the
				employee, is not a domestic partner to any other person, and who is designated
				to the employing agency by such employee as that employee’s domestic
				partner;
								(14)the term
				parent-in-law means a parent of the spouse or domestic partner of
				an employee;
							(15)the term
				grandchild means the son or daughter of an employee’s son or
				daughter;
							(16)the term
				grandparent means a parent of a parent of an employee;
							(17)the term
				sibling means any person who is a son or daughter of an employee’s
				parent; and
							(18)the terms son-in-law and
				daughter-in-law, used with respect to an employee, means any person who
				is a spouse or domestic partner of a son or daughter of the
				employee.
							.
					(2)Inclusion of
			 adult children and children of a domestic partnerSection 6381(6) of such title is
			 amended—
					(A)by inserting
			 a child of an individual’s domestic partner, after a
			 legal ward,; and
					(B)by striking
			 who is— and all that follows and inserting and includes
			 an adult child.
					(b)Leave
			 RequirementSection 6382 of title 5, United States Code, is
			 amended—
				(1)in subsection (a)(1)(C), by striking
			 spouse, or a son, daughter, or parent of the employee, if such spouse,
			 son, daughter, or parent and inserting spouse or domestic
			 partner, or a son, daughter, parent, parent-in-law, grandparent, grandchild, or
			 sibling, of the employee if such spouse, domestic partner, son, daughter,
			 parent, parent-in-law, grandparent, grandchild, or sibling;
				(2)in subsection (a)(1)(E), by striking
			 spouse, or a son, daughter, or parent and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandchild, or sibling;
				(3)in subsection (a)(3), by striking
			 spouse, son, daughter, parent, and inserting spouse or
			 domestic partner, son, daughter, son-in-law, daughter-in-law, parent,
			 parent-in-law, grandparent, sibling,;
				(4)in subsection (e)(2)(A), by striking
			 spouse, parent, and inserting spouse or domestic partner,
			 parent, parent-in-law, grandparent, grandchild, sibling,; and
				(5)in subsection (e)(3), by striking
			 spouse, or a son, daughter, or parent, and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandchild, or sibling,.
				(c)CertificationSection
			 6383 of title 5, United States Code, is amended—
				(1)in subsection (a), by striking
			 spouse, or parent and inserting spouse or domestic
			 partner, parent, parent-in-law, grandparent, grandchild, or sibling;
			 and
				(2)in subsection (b)(4)(A), by striking
			 spouse, or parent, and an estimate of the amount of time that such
			 employee is needed to care for such son, daughter, spouse, or parent
			 and inserting spouse or domestic partner, parent, parent-in-law,
			 grandparent, grandchild, or sibling and an estimate of the amount of time that
			 such employee is needed to care for such son, daughter, spouse or domestic
			 partner, parent, parent-in-law, grandparent, grandchild, or
			 sibling.
				
